Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser,Sub-Investment Adviser or Administrator - Gross Assets Pursuant to Rule17g-1(d) Under the Investment CompanyAct of 1940 Provided by Dreyfus Investment Accounting & Support Department, Information Management Group, 718-315-2469 The number of “other investment companies” covered by the bonds as of January 31, 2014, in answer to question 81(b) on Form N-SAR, is 166 1/31/2014 Gross Assets Amount of Bond Corporate Reguired Pursuant Corporate Registration Portfolio/Series Name Gross Asset Portfolio Registration to Rule 17g-1(d) Advantage Funds, Inc. Dreyfus Global Absolute Return Fund 6,798,344.06 Advantage Funds, Inc. Dreyfus Global Dynamic Bond Fund 12,444,735.30 Advantage Funds, Inc. Dreyfus Global Real Return Fund 171,610,122.89 Advantage Funds, Inc. Dreyfus International Value Fund 128,442,113.17 Advantage Funds, Inc. Dreyfus Opportunistic Midcap Value Fund 2,438,122,075.53 Advantage Funds, Inc. Dreyfus Opportunistic Small Cap Fund 1,058,566,755.72 Advantage Funds, Inc. Dreyfus Opportunistic U.S. Stock Fund 12,614,596.46 Advantage Funds, Inc. Dreyfus Strategic Value Fund 1,543,263,374.66 Advantage Funds, Inc. Dreyfus Structured Midcap Fund 228,998,850.49 Advantage Funds, Inc. Dreyfus Technology Growth Fund 285,119,707.43 Advantage Funds, Inc. Dreyfus Total Emerging Markets Fund 80,121,005.97 Advantage Funds, Inc. Dynamic Total Return Fund 326,457,644.81 Advantage Funds, Inc. Total 6,292,559,326.49 2,500,000 BNY Mellon Funds Trust BNY Mellon Asset Allocation Fund 432,414,918.46 BNY Mellon Funds Trust BNY Mellon Bond Fund 1,120,887,103.21 BNY Mellon Funds Trust BNY Mellon Corporate Bond Fund 581,146,719.49 BNY Mellon Funds Trust BNY Mellon Emerging Markets Fund 1,832,679,122.92 BNY Mellon Funds Trust BNY Mellon Focused Equity Opportunities Fund 610,082,677.10 BNY Mellon Funds Trust BNY Mellon Income Stock Fund 1,111,221,899.98 BNY Mellon Funds Trust BNY Mellon Intermediate Bond Fund 948,905,795.41 BNY Mellon Funds Trust BNY Mellon International Appreciation Fund 108,291,576.94 BNY Mellon Funds Trust BNY Mellon International Equity Income Fund 195,363,523.04 BNY Mellon Funds Trust BNY Mellon International Fund 660,141,713.49 BNY Mellon Funds Trust BNY Mellon Large Cap Market Opportunities Fund 215,595,681.76 BNY Mellon Funds Trust BNY Mellon Large Cap Stock Fund 463,098,008.29 BNY Mellon Funds Trust BNY Mellon Massachusetts Intermediate Municipal Bond Fu 296,129,827.93 BNY Mellon Funds Trust BNY Mellon Mid Cap Multi-Strategy Fund 1,802,940,659.13 BNY Mellon Funds Trust BNY Mellon Money Market Fund 418,598,116.00 BNY Mellon Funds Trust BNY Mellon Municipal Opportunities Fund 844,625,025.19 BNY Mellon Funds Trust BNY Mellon National Intermediate Municipal Bond Fund 1,738,545,551.67 BNY Mellon Funds Trust BNY Mellon National Municipal Money Market Fund 909,489,244.75 BNY Mellon Funds Trust BNY Mellon National Short-Term Municipal Bond Fund 1,279,636,368.56 BNY Mellon Funds Trust BNY Mellon New York Intermediate Tax-Exempt Bond Fund 184,868,288.65 BNY Mellon Funds Trust BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 336,619,335.70 BNY Mellon Funds Trust BNY Mellon Short-Term U.S. Government Securities Fund 278,906,903.97 BNY Mellon Funds Trust BNY Mellon Small Cap Multi-Strategy Fund 354,512,773.07 BNY Mellon Funds Trust BNY Mellon Small/Mid Cap Fund 454,648,335.35 BNY Mellon Funds Trust BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 679,366,591.37 BNY Mellon Funds Trust Total 17,858,715,761.43 2,500,000 CitizensSelect Funds CitizensSelect Prime Money Market Fund 198,387,310.01 CitizensSelect Funds CitizensSelect Treasury Money Market Fund 364,812,730.03 CitizensSelect Funds Total 563,200,040.04 900,000 Dreyfus 100% U.S. Treasury Money Market Fund 604,860,038.92 604,860,038.92 900,000 Dreyfus Appreciation Fund, Inc. 5,564,526,332.12 5,564,526,332.12 2,500,000 Dreyfus BASIC Money Market Fund, Inc. 255,095,846.71 255,095,846.71 750,000 Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund 1,476,340,981.00 1,476,340,981.00 1,250,000 Dreyfus Cash Management 29,254,680,718.54 29,254,680,718.54 2,500,000 Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund 144,513,866.17 144,513,866.17 525,000 Dreyfus Government Cash Management Funds Dreyfus Government Cash Management 17,635,608,320.44 Dreyfus Government Cash Management Funds Dreyfus Government Prime Cash Management 5,163,466,265.36 Dreyfus Government Cash Management Funds Total 22,799,074,585.80 2,500,000 Dreyfus Growth and Income Fund, Inc. 813,949,553.90 813,949,553.90 1,000,000 Dreyfus High Yield Strategies Fund 418,796,025.87 418,796,025.87 750,000 Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund 516,912,327.99 Dreyfus Index Funds, Inc. Dreyfus S&P 500 Index Fund 2,749,033,617.95 Dreyfus Index Funds, Inc. Dreyfus Smallcap Stock Index Fund 1,707,919,531.76 Dreyfus Index Funds, Inc. Total 4,973,865,477.70 2,500,000 Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Cash Advantage Fund 32,708,598,458.70 32,708,598,458.70 2,500,000 Dreyfus Institutional Preferred Money Market Fun Dreyfus Institutional Preferred Money Market Fund 8,174,947,797.05 Dreyfus Institutional Preferred Money Market Fun Dreyfus Institutional Preferred Plus Money Market Fund 1,022,257,087.82 Dreyfus Institutional Preferred Money Market Funds Total 9,197,204,884.87 2,500,000 Dreyfus Institutional Reserves Funds Dreyfus Institutional Reserves Money Fund 3,396,439,226.87 Dreyfus Institutional Reserves Funds Dreyfus Institutional Reserves Treasury Fund 1,505,911,565.23 Dreyfus Institutional Reserves Funds Dreyfus Institutional Reserves Treasury Prime Fund 779,812,563.57 Dreyfus Institutional Reserves Funds Total 5,682,163,355.67 2,500,000 Dreyfus Intermediate Municipal Bond Fund, Inc. 797,395,387.61 797,395,387.61 1,000,000 Dreyfus International Funds, Inc. Dreyfus Brazil Equity Fund 15,618,482.99 Dreyfus International Funds, Inc. Dreyfus Emerging Markets Fund 679,967,841.70 Dreyfus International Funds, Inc. Total 695,586,324.69 900,000 Dreyfus Investment Funds Dreyfus/Newton International Equity Fund 596,601,429.10 Dreyfus Investment Funds Dreyfus/Standish Global Fixed Income Fund 393,413,788.16 Dreyfus Investment Funds Dreyfus/Standish Intermediate Tax Exempt Bond Fund 139,672,323.09 Dreyfus Investment Funds Dreyfus Diversified Emerging Markets Fund 3,529,938.03 Dreyfus Investment Funds Dreyfus/The Boston Company Small Cap Growth Fund 92,293,093.71 Dreyfus Investment Funds Dreyfus/The Boston Company Small Cap Value Fund 352,835,443.24 Dreyfus Investment Funds Dreyfus/The Boston Company Small/Mid Cap Growth Fund 954,388,376.03 Dreyfus Investment Funds Total 2,532,734,391.36 1,900,000 Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund 261,933,658.52 Dreyfus Investment Grade Funds, Inc. Dreyfus Intermediate Term Income Fund 1,327,695,781.16 Dreyfus Investment Grade Funds, Inc. Dreyfus Short Term Income Fund 249,284,590.28 Dreyfus Investment Grade Funds, Inc. Total 1,838,914,029.96 1,500,000 Page 1 of 3 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser,Sub-Investment Adviser or Administrator - Gross Assets Pursuant to Rule17g-1(d) Under the Investment CompanyAct of 1940 Provided by Dreyfus Investment Accounting & Support Department, Information Management Group, 718-315-2469 The number of “other investment companies” covered by the bonds as of January 31, 2014, in answer to question 81(b) on Form N-SAR, is 166 1/31/2014 Gross Assets Amount of Bond Corporate Reguired Pursuant Corporate Registration Portfolio/Series Name Gross Asset Portfolio Registration to Rule 17g-1(d) Dreyfus Investment Portfolios Core Value Portfolio 34,719,551.10 Dreyfus Investment Portfolios MidCap Stock Portfolio 176,446,660.12 Dreyfus Investment Portfolios Small Cap Stock Index Portfolio 315,796,438.79 Dreyfus Investment Portfolios Technology Growth Portfolio 289,551,270.46 Dreyfus Investment Portfolios Total 816,513,920.47 1,000,000 Dreyfus Liquid Assets, Inc. 836,325,418.58 836,325,418.58 1,000,000 Dreyfus Manager Funds I Dreyfus Research Long/Short Equity Fund 44,097,368.18 44,097,368.18 350,000 Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund 274,117,305.89 274,117,305.89 750,000 Dreyfus Midcap Index Fund, Inc. 3,489,992,011.45 3,489,992,011.45 2,100,000 Dreyfus Municipal Bond Infrastructure Fund, Inc. 295,984,990.26 295,984,990.26 750,000 Dreyfus Municipal Bond Opportunity Fund 416,706,624.07 416,706,624.07 750,000 Dreyfus Municipal Cash Management Plus 330,316,909.43 330,316,909.43 750,000 Dreyfus Municipal Funds, Inc. Dreyfus AMT-Free Municipal Bond Fund 790,098,282.01 Dreyfus Municipal Funds, Inc. Dreyfus BASIC Municipal Money Market Fund 92,335,101.86 Dreyfus Municipal Funds, Inc. Dreyfus High Yield Municipal Bond Fund 150,492,755.60 Dreyfus Municipal Funds, Inc. Total 1,032,926,139.47 1,250,000 Dreyfus Municipal Income, Inc. 239,447,463.68 239,447,463.68 600,000 Dreyfus Municipal Money Market Fund, Inc. 501,255,795.75 501,255,795.75 900,000 Dreyfus New Jersey Municipal Bond Fund, Inc. 513,815,594.94 513,815,594.94 900,000 Dreyfus New Jersey Municipal Money Market Fund, Inc. 243,624,763.96 243,624,763.96 600,000 Dreyfus New York AMT-Free Municipal Bond Fund 370,516,876.48 370,516,876.48 750,000 Dreyfus New York AMT-Free Municipal Money Market Fund 118,076,322.04 118,076,322.04 525,000 Dreyfus New York Municipal Cash Management 510,905,336.32 510,905,336.32 900,000 Dreyfus New York Tax Exempt Bond Fund, Inc. 1,185,412,423.89 1,185,412,423.89 1,250,000 Dreyfus Opportunity Funds Dreyfus Natural Resources Fund 44,392,310.55 44,392,310.55 350,000 Dreyfus Premier California AMT-Free Municipal B Dreyfus California AMT-Free Municipal Bond Fund 1,031,849,435.60 1,031,849,435.60 1,250,000 Dreyfus Premier GNMA Fund, Inc. Dreyfus GNMA Fund 683,857,170.39 683,857,170.39 900,000 Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund 483,074,787.17 Dreyfus Premier Investment Funds, Inc. Dreyfus Emerging Asia Fund 21,771,053.89 Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund 636,004,671.65 Dreyfus Premier Investment Funds, Inc. Dreyfus Greater China Fund 334,957,601.48 Dreyfus Premier Investment Funds, Inc. Dreyfus India Fund 1,755,724.68 Dreyfus Premier Investment Funds, Inc. Dreyfus Large Cap Equity Fund 385,932,173.14 Dreyfus Premier Investment Funds, Inc. Dreyfus Large Cap Growth Fund 27,737,523.41 Dreyfus Premier Investment Funds, Inc. Dreyfus Satellite Alpha Fund 474,057.01 Dreyfus Premier Investment Funds, Inc. Total 1,891,707,592.43 1,500,000 Dreyfus Premier Short-Intermediate Municipal Bo Dreyfus Short-Intermediate Municipal Bond Fund 482,828,353.44 482,828,353.44 750,000 Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Worldwide Growth Fund 647,056,906.74 647,056,906.74 900,000 Dreyfus Research Growth Fund, Inc. 1,532,495,831.25 1,532,495,831.25 1,500,000 Dreyfus Short Duration Bond Fund 136,242,042.86 136,242,042.86 525,000 Dreyfus State Municipal Bond Funds Dreyfus Connecticut Fund 311,416,014.77 Dreyfus State Municipal Bond Funds Dreyfus Massachusetts Fund 186,725,250.98 Dreyfus State Municipal Bond Funds Dreyfus Pennsylvania Fund 166,296,684.27 Dreyfus State Municipal Bond Funds Total 664,437,950.02 900,000 Dreyfus Stock Funds Dreyfus International Equity Fund 231,510,075.84 Dreyfus Stock Funds Dreyfus Small Cap Equity Fund 94,146,390.37 Dreyfus Stock Funds Total 325,656,466.21 750,000 Dreyfus Stock Index Fund, Inc. 1,948,296,738.41 1,948,296,738.41 1,500,000 Dreyfus Strategic Municipal Bond Fund, Inc. 490,341,351.10 490,341,351.10 750,000 Dreyfus Strategic Municipals, Inc. 652,329,565.34 652,329,565.34 900,000 Dreyfus Tax Exempt Cash Management Funds Dreyfus California AMT-Free Municipal Cash Management 409,198,459.32 Dreyfus Tax Exempt Cash Management Funds Dreyfus New York AMT-Free Municipal Cash Management 105,948,803.58 Dreyfus Tax Exempt Cash Management Funds Dreyfus Tax Exempt Cash Management 2,357,785,060.60 Dreyfus Tax Exempt Cash Management Funds Total 2,872,932,323.50 1,900,000 Dreyfus Treasury & Agency Cash Management 18,273,024,490.36 18,273,024,490.36 2,500,000 Dreyfus Treasury Prime Cash Management 40,044,360,967.72 40,044,360,967.72 2,500,000 Dreyfus U.S. Treasury Intermediate Term Fund 73,240,957.56 73,240,957.56 400,000 Dreyfus U.S. Treasury Long Term Fund 54,860,010.83 54,860,010.83 400,000 Dreyfus Variable Investment Fund Appreciation Portfolio 571,734,710.23 Dreyfus Variable Investment Fund Growth and Income Portfolio 93,103,048.42 Dreyfus Variable Investment Fund International Equity Portfolio 42,084,645.79 Dreyfus Variable Investment Fund International Value Portfolio 67,033,371.88 Dreyfus Variable Investment Fund Money Market Portfolio 137,085,192.64 Dreyfus Variable Investment Fund Opportunistic Small Cap Portfolio 200,346,819.63 Dreyfus Variable Investment Fund Quality Bond Portfolio 94,635,262.70 Dreyfus Variable Investment Fund Total 1,206,023,051.29 1,250,000 Dreyfus Worldwide Dollar Money Market Fund, Inc. 252,283,233.91 252,283,233.91 750,000 General California Municipal Money Market Fund 211,046,675.44 211,046,675.44 600,000 General Government Securities Money Market Fu General Government Securities Money Market Fund 1,122,317,784.33 General Government Securities Money Market Fu General Treasury Prime Money Market Fund 2,232,429,626.98 General Government Securities Money Market Funds, Inc. Total 3,354,747,411.31 2,100,000 General Money Market Fund, Inc. 14,658,024,289.44 14,658,024,289.44 2,500,000 General Municipal Money Market Funds, Inc. General Municipal Money Market Fund 793,148,214.89 General Municipal Money Market Funds, Inc. Total 793,148,214.89 1,000,000 General New York Municipal Money Market Fund 251,918,788.97 General New York Municipal Money Market Fund Total 251,918,788.97 750,000 Strategic Funds, Inc. Dreyfus Active MidCap Fund 451,931,780.81 Strategic Funds, Inc. Dreyfus Conservative Allocation Fund 31,967,135.64 Strategic Funds, Inc. Dreyfus Growth Allocation Fund 21,566,378.83 Strategic Funds, Inc. Dreyfus Moderate Allocation Fund 69,585,359.87 Strategic Funds, Inc. Dreyfus Select Managers Small Cap Growth Fund 478,931,780.29 Page 2 of 3 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser,Sub-Investment Adviser or Administrator - Gross Assets Pursuant to Rule17g-1(d) Under the Investment CompanyAct of 1940 Provided by Dreyfus Investment Accounting & Support Department, Information Management Group, 718-315-2469 The number of “other investment companies” covered by the bonds as of January 31, 2014, in answer to question 81(b) on Form N-SAR, is 166 1/31/2014 Gross Assets Amount of Bond Corporate Reguired Pursuant Corporate Registration Portfolio/Series Name Gross Asset Portfolio Registration to Rule 17g-1(d) Strategic Funds, Inc. Dreyfus Select Managers Small Cap Value Fund 671,032,252.38 Strategic Funds, Inc. Dreyfus U.S. Equity Fund 809,831,822.33 Strategic Funds, Inc. Global Stock Fund 1,655,320,469.75 Strategic Funds, Inc. International Stock Fund 3,086,812,809.50 Strategic Funds, Inc. Total 7,276,979,789.40 2,500,000 The Dreyfus Fund Incorporated 1,464,186,668.58 1,464,186,668.58 1,250,000 The Dreyfus Socially Responsible Growth Fund, Inc. 262,405,346.58 262,405,346.58 750,000 The Dreyfus Third Century Fund, Inc. 300,319,787.53 300,319,787.53 750,000 The Dreyfus/Laurel Funds Trust Dreyfus Emerging Markets Debt Local Currency Fund 2,122,369,111.42 The Dreyfus/Laurel Funds Trust Dreyfus Equity Income Fund 196,682,743.13 The Dreyfus/Laurel Funds Trust Dreyfus Global Equity Income Fund 321,438,289.56 The Dreyfus/Laurel Funds Trust Dreyfus High Yield Fund 1,594,439,111.15 The Dreyfus/Laurel Funds Trust Dreyfus International Bond Fund 1,392,094,542.22 The Dreyfus/Laurel Funds Trust Total 5,627,023,797.48 2,500,000 The Dreyfus/Laurel Funds, Inc. Dreyfus AMT-Free Municipal Reserves 277,130,006.02 The Dreyfus/Laurel Funds, Inc. Dreyfus BASIC S&P 500 Stock Index Fund 1,930,936,714.35 The Dreyfus/Laurel Funds, Inc. Dreyfus Bond Market Index Fund 2,349,707,568.97 The Dreyfus/Laurel Funds, Inc. Dreyfus Core Equity Fund 389,970,578.36 The Dreyfus/Laurel Funds, Inc. Dreyfus Disciplined Stock Fund 579,132,881.46 The Dreyfus/Laurel Funds, Inc. Dreyfus Floating Rate Income Fund 342,244,666.72 The Dreyfus/Laurel Funds, Inc. Dreyfus Money Market Reserves 214,931,292.16 The Dreyfus/Laurel Funds, Inc. Dreyfus Opportunistic Emerging Markets Debt Fund 18,748,627.98 The Dreyfus/Laurel Funds, Inc. Dreyfus Opportunistic Fixed Income Fund 211,852,783.00 The Dreyfus/Laurel Funds, Inc. Dreyfus Tax Managed Growth Fund 188,670,673.84 The Dreyfus/Laurel Funds, Inc. Dreyfus U.S. Treasury Reserves 316,036,901.60 The Dreyfus/Laurel Funds, Inc. Total 6,819,362,694.46 2,500,000 The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus BASIC New York Municipal Money Market Fund 122,557,847.62 The Dreyfus/Laurel Tax-Free Municipal Funds Total 122,557,847.62 525,000 Total Gross Assets for the Complex 270,142,748,713.63 270,142,748,713.63 $ AVAILABLE FIDELITY BOND COVERAGE $ Amount between Minimum and Available $ Strategic Funds, Inc. Dreyfus Conservative Allocation Fund 31,967,135.64 Strategic Funds, Inc. Dreyfus Growth Allocation Fund 21,566,378.83 Strategic Funds, Inc. Dreyfus Moderate Allocation Fund 69,585,359.87 Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund 483,074,787.17 Dreyfus Premier Investment Funds, Inc. Dreyfus Satellite Alpha Fund 474,057.01 Total Fund of funds 606,667,718.52 Total Gross Assets for the Complex excluding Fund of Funds 269,536,080,995.11 Count of Portfolios 166 Page 3 of 3
